DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 9/25/22.  Claims 1-15 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-3, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 8,122,017), and further in view of Bloesch (US 2008/0201330).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Bloesch, and further in view of Page (US 8,126,884).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Bloesch, and further in view of Yang et al. (US 8,407,229).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Bloesch, and further in view of Horowitz (6,446,066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 8,122,017), and further in view of Bloesch (US 2008/0201330).

With respect to claim 1, Sung teaches a computer-implemented method comprising: 
obtaining a multiplicity of user files (Sung, Col. 2 Li. 50-58, access the database containing all source code for multiple projects); 
dividing the multiplicity of user files into disjoint user file subsets, such that at least one file from each of at least one user file subset from the disjoint user file subsets are contained in a different combination of a repository and a repository tag associated with the repository (Sung, Col. 2 Li. 26-45, source code files are associated with tag information & Col. 3 Li. 12-19, the tag reflects the function definition, variables, defines, and programming statements), wherein a repository comprises a plurality of open source files (Sung, Col. 2 Li. 55-58, the database 104 is one repository containing all source code for a project, source code for multiple projects, and all source code associated with one entity (e.g., a programming team, or business)), comprising: 
searching for open source repository tag and repository combinations in which the at least one file from each of at least one file subset is contained (Sung, Col. 3 Li. 57-59, the user may enter the tag name the user is looking for in the tag name text box in order to search the database for all occurrences of the tag name & Col. 2 Li. 50-58, database containing all source code for multiple projects); and 
selecting a subset of the open source repository tag and repository combinations which contain the at least one file from each of at least one file subset, such that at least one first open source repository and repository tag combination containing a collection of files is selected over at least one second open source repository and repository tag combination containing the collection of files, in accordance with at least one value indication associated with each open source repository and repository tag combination (Sung, Col. 4 Li. 6-26, the search results are ranked according to popularity score and a context where a context may be specified by the look-in text box 118 as a specific database to search, or a specific programming language to search & Col. 4 Li. 42-45, in a ranking based on an open source code file, the results that are referenced within the open file may be displayed first, with results not referenced in the open file displayed later or below); and 
outputting the at least one first open source repository and repository tag combination for each of the user file subsets, thereby providing an open source repository and repository tag combination which contains the at least one file from each of at least one user file subset (Sung, Col. 3 Li. 66- Col. 4 Li. 8, the search results box 122 may display the hits that were searched).
Sung doesn't expressly discuss a repository tag indicates a version of the repository and wherein said searching comprises comparing a unique identifier assigned to the at least one file, to unique identifiers assigned to the plurality of open source files contained in each repository.
Bloesch teaches dividing the multiplicity of user files into disjoint user file subsets (Bloesch, pa 0036, For example, a user ( administrator or operations staff) can divide software repository 103 into a plurality of different software units based on security criteria, data access patterns, replication criteria, scalability criteria, versioning criteria, subjective criteria the administrator believes to be relevant, or some combination thereof, with respect to software related item data stored in software repository 103.), such that at least one file from each of at least one user file subset from the disjoint user file subsets are contained in a different combination of a repository and a repository tag associated with the repository (Bloesch, [0038] In some embodiments, for each software unit, container version mapping 107 can include a software unit field storing a software unit value that identifies a software unit. For example, software unit indicator 191 includes software unit field 151 storing software unit value 152 and corresponds to a software unit. A software unit value can be a friendly name for the software unit, such as, for example, "Development Framework A, Version 1. 7".), a repository tag indicates a version of the repository (Bloesch, [0037] Generally, container version mapping 107 is configured to map a software unit to a container version ID. The container version ID corresponds to a repository container version that logically stores software related item data that has been grouped into the software unit.), wherein the repository is associated with a plurality of versions (Bloesch, [0036] a user ( administrator or operations staff) can divide software repository 103 into a plurality of different software units based on security criteria, data access patterns, replication criteria, scalability criteria, versioning criteria, subjective criteria the administrator believes to be relevant, or some combination thereof, with respect to software related item data stored in software repository 103) and a plurality of corresponding repository tags (Bloesch, [0037] Generally, container version mapping 107 is configured to map a software unit to a container version ID. The container version ID corresponds to a repository container version that logically stores software related item data that has been grouped into the software unit.), said dividing comprising: 
searching for open source repository tag and repository combinations in which the at least one file from each of at least one file subset is contained, wherein said searching comprises comparing a unique identifier assigned to the at least one file (Bloesch, pa 0056, Method 300 includes an act of identifying a specified software unit, from among the plurality of software units, associated with the software related item (act 302). For example, repository manager 101 can identify software unit indicator 191 from software unit value 152.), to unique identifiers assigned to the plurality of open source files contained in each repository (Bloesch, [0057] Method 300 includes an act of referring to a container version mapping to locate a repository container version that corresponds to the specified deployable software unit (act 303). For example, based on software unit value 152, repository manager 101 can refer to container version mapping 107 to locate a repository container version that corresponds to software unit indicator 191. Method 300 includes an act of retrieving a container version ID for the repository container version from the container version mapping (act 304). For example, repository manager 101 can retrieve container version ID 154 from container version mapping 107.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung with the teachings of Bloesch because it creates efficient queries for developers to use to query software repositories (Bloesch, pa 0009).

With respect to claim 2, Sung in view of Bloesch teaches the method of Claim 1 wherein the at least one value indication relates to meta data associated with the at least one first open source repository or repository tag (Sung, Fig. 1 & Col. 3 Li. 23-28 & Col. 4 Li. 8-14, the index includes information for the tags and the results are ranked based on tag popularity score).

With respect to claim 3, Sung in view of Bloesch teaches the method of Claim 1 wherein the at least one value indication comprises a popularity index of the at least one first open source repository or repository tag (Sung, Col. 4 Li. 6-26, the search results are ranked according to popularity score).

With respect to claim 7, Sung in view of Bloesch teaches the method of Claim 1, wherein the at least one second repository contains the at least one first open source repository (Sung, Fig. 1 & Col. 4 Li. 6-26).

With respect to claim 12, Sung in view of Bloesch teaches the method of Claim 1 wherein selecting the subset of the at least one first open source repository and repository tag combinations comprises: determining at least two open source repositories containing a first set of files; and selecting from the at least two open source repositories, an open source repository whose value is higher than a value of another of the at least two open source repositories (Sung, Col. 4 Li. 27-56, select currently opened directories such that the files in a current directory are ranked higher than those files that are not).

With respect to claim 13, Sung in view of Bloesch teaches the method of Claim 12 further comprising: determining a second set of at least two open source repositories containing a set of files other than the first set of files; and selecting from the second set a second open source repository whose value is higher than a value of another of the second set (Sung, Col. 4 Li. 54-62, results that are closer to the current directory may be displayed first, while results that are further away are displayed later).

	With respect to claims 14 and 15, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Bloesch, and further in view of Page (US 8,126,884).

With respect to claim 4, Sung in view of Bloesch teaches the method of Claim 1, as discussed above.  Sung in view of Bloesch doesn't expressly discuss wherein the at least one value indication comprises a number or quality of external links pointing at the at least one first open source repository.
Page teaches wherein the at least one value indication comprises a number or quality of external links pointing at the at least one first open source repository (Page, Col. 2 Li. 60- Col. 3 Li. 5, a document is ranked higher if it has more links to it and/or if the references are from highly important web pages).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Bloesch because it provides a scalable document ranking method to extremely large databases whose content has a large variation in quality and importance (Page, Col. 2 Li. 49-54).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Bloesch, and further in view of Yang et al. (US 8,407,229).

With respect to claim 5, Sung in view of Bloesch teaches the method of Claim 1, as discussed above.  Sung in view of Bloesch doesn't expressly discuss wherein the at least one value indication comprises a number of files in the user files subset contained in the at least one first open source repository.
Yang teaches wherein the at least one value indication comprises a number of files in the user files subset contained in the at least one first open source repository (Yang, Col. 5 Li. 20-35, the number of results matched to the query in a database with the property Pj is compared to the total number, a high value exceeding a certain threshold indicates that it is more appropriate to match the query with the database content of property Pj).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Bloesch with the teachings of Yang because it indicates which data is more appropriate for the searched term (Yang, Col. 5 Li. 33-35).

With respect to claim 6, Sung in view of Bloesch teaches the method of Claim 1, as discussed above.  Sung in view of Bloesch doesn't expressly discuss wherein the at least one value indication comprises a ratio between a number of files in the files subset and a number of files in an open source repository that contains the files, such that a higher ratio indicates a higher value for the indication.
Yang teaches wherein the at least one value indication comprises a ratio between a number of files in the files subset and a number of files in an open source repository that contains the files, such that a higher ratio indicates a higher value for the indication (Yang, Col. 5 Li. 20-40, a content hit ratio is a relative measurement of hits based on a degree of matching towards each property, if a query is compared to all of the possible databases and the hit rate is in a range of 1% to 60%, the databases with more than a 30% hit ratio are related to a relevant property for the query).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Bloesch with the teachings of Yang because it indicates which data is more appropriate for the searched term (Yang, Col. 5 Li. 33-35).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Horowitz (6,446,066).

With respect to claim 8, Sung in view of Bloesch teaches the method of Claim 1, as discussed above.  Sung in view of Bloesch doesn't expressly discuss wherein searching for the open source repository tag and repository combinations comprises using a vector representation of repository tags associated with each repository and files associated with each repository tags.
Horowitz teaches wherein searching for the open source repository tag and repository combinations comprises using a vector representation of repository tags associated with each open source repository and files associated with each repository tags (Horowitz, Col. 3 Li. 40-48, each list of subdocuments associated with a term in the inverted database is represented and stored by a technique known as run length encoding. This approach recognizes that binary bit strings typically consist of repeated sets of bits of the same value (i.e., "1's" and "0's"), which can be encoded for later application).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Bloesch with the teachings of Horowitz because it allows efficient compression of the represented values (Horowitz, Col. 2 Li. 43-48).

With respect to claim 9, Sung in view of Bloesch teaches the method of Claim 6 wherein the vector representation is a compact vector representation (Horowitz, Col. 3 Li. 40-48, binary bit strings typically consist of repeated sets of bits of the same value (i.e., "1's" and "0's"), which can be encoded for later application. Using this technique, long binary bit strings that span millions of characters can be efficiently compressed into notably smaller bit strings).

With respect to claim 10, Sung in view of Bloesch teaches the method of Claim 9 wherein the vector representation comprises a sequence of byte pairs, wherein a first byte in each byte pair comprises a code and wherein the second byte in each byte pair represents a number to be read in accordance with the code (Horowitz, Col. 4 Li. 12-20, each run of  "1's" and "0's" in a given bit string could be encoded with a first indicator that identifies the polarity of the run as either a "1" or a "0" and a second indicator that identifies the total number of bits contained within the run. In this regard, each variable (i.e., X1, X2 , X3, etc.) would be a two-number designation in which the first number would be the binary value and the second number would be the length of the run for each of those values, such as {1,25; 0,3; 1,128; 0,14}.)

With respect to claim 11, Sung in view of Bloesch teaches the method of Claim 10 wherein the code is selected from the group consisting of: a value of the second byte represents a number of consecutive zeros; the value of the second byte represents a number of consecutive ones (Horowitz, Col. 4 Li. 16-20, each variable (i.e., X1, X2 , X3, etc.) would be a two-number designation in which the first number would be the binary value and the second number would be the length of the run for each of those values, such as {1,25; 0,3; 1,128; 0,14}.); 
the value of the second byte multiplied by two represents a number of consecutive zeros; the value of the second byte multiplied by two represents a number of consecutive ones; the value of the second byte multiplied by three represents a number of consecutive zeros; the value of the second byte multiplied by three represents a number of consecutive ones; two in a power of the value of the second byte represents a number of consecutive zeros; and two in the power of the value of the second byte represents a number of consecutive ones.

Response to Amendment
New amendments to claim 1, 14, and 15
Looking to Figure 1 of Bloesch, the software repository can be seen as software repository 103.  Each row of each table in the software repository specifies the container version ID that it is associated with.  “For example, a user (administrator or operations staff) can divide software repository 103 into a plurality of different software units based on security criteria, data access patterns, replication criteria, scalability criteria, versioning criteria, subjective criteria the administrator believes to be relevant, or some combination thereof, with respect to software related item data stored in software repository 103.”  See pa 0036.  Therefore, the software repository is made up of different software units.  Pa 0037 states that each software unit is mapped to a container version ID.  This provides an indication of the version of the repository and thus a plurality of versions and associated repository tags.  

Response to Arguments
35 U.S.C. 103 Rejections
Applicant argues, in section 2.1.1, that Bloesch fails to teach “wherein said searching comprises comparing a unique identifier assigned to the at least one file to unique identifiers assigned to the plurality of open source files contained in each repository” because Bloesch teaches associating one or more software related items with a software unit and does not need to check whether the software related item is already associated with any unit.  The Examiner respectfully disagrees.  Bloesch teaches that “software repository 103 is queried for software related items associated with software unit indicator 191.”  See pa 0059.  This is done by referring to a container version mapping to locate a repository container version that corresponds to the specified deployable software unit (act 303).  For example, based on software unit value 152, repository manager 101 can refer to container version mapping 107 to locate a repository container version that corresponds to software unit indicator 191 (pa 0057).  Although Bloesch does not use the term “compare”, identifying an indicator 191 in response to a query for the indicator is comparing to ensure they are the same indicator values.
Applicant argues, in section 2.1.2, that Bloesch relates to software related items rather than files because a file can comprise multiple classes/methods/interfaces/etc.  The Examiner respectfully disagrees.  The specification did not appear to contain a clear definition for the claimed file, therefore, it will be interpreted as data associated with source code.  Bloesch teaches that software related items can be classes, methods, or interfaces (Bloesch, pa 0040).  Therefore, Bloesch’s software related items correspond to files.

Applicant argues, in section 2.2, that Bloesch does not teach “a repository tag indicates a version of the repository” because Bloesch does not teach a same container having a plurality of versions, requiring a plurality of version identifiers.  The Examiner respectfully disagrees.  Looking to Figure 1 of Bloesch, the software repository can be seen as software repository 103.  Each row of each table in the software repository specifies the container version ID that it is associated with.  “For example, a user ( administrator or operations staff) can divide software repository 103 into a plurality of different software units based on security criteria, data access patterns, replication criteria, scalability criteria, versioning criteria, subjective criteria the administrator believes to be relevant, or some combination thereof, with respect to software related item data stored in software repository 103.”  See pa 0036.  Therefore, the software repository is made up of different software units.  Pa 0037 states that each software unit is mapped to a container version ID.  This provides an indication of the version of the repository.  
Applicant argues, in section 2.3, that Bloesch does not teach “searching for open source repository tag and repository combinations in which the at least one file from each of at least one file subset is contained” because Bloesch does not teach the existing inclusion of open source within the user code.  The Examiner respectfully disagrees. As can be seen from Fig. 3, a specified software unit that is related to the item to be stored is identified in step 302.  This provides search for an item that already exists in the repository.  However, Sung was cited for teaching this functionality by providing for a user to enter a tag name to search the database for all occurrences of the tag name (Col. 3 Li. 57-59).

Applicant argues, in section 2.4, that Sung does not teach “selecting a subset of the open source repository tag and repository combinations which contain the at least one file from each of at least one file subset, such that at least one first open source repository and repository tag combination containing a collection of files is selected over at least one second open source repository and repository tag combination” because the search result in Sung is a single file rather than a plurality of files.  The Examiner respectfully disagrees.  Sung discloses that “in a ranking based on an open source code file, the results that are referenced within the open file may be displayed first, with results not referenced in the open file displayed later or below.”  This provides a plurality of files as results related to the open file that are selected over another set of files.
	





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169